Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 7/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,976,727 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 7, filed 7/19/2022, with respect to rejection of Obviousness-Type Double Patenting of claims 2-21, have been fully considered and are persuasive.  The rejection of Obviousness-Type Double Patenting has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 7/19/2022, with respect to rejection of 35 U.S.C § 112(b) of claims 2-3, 7-8, 10-11, 13-17, and 19, have been fully considered and are persuasive.  The rejection of 35 U.S.C § 1112(b) has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 7/19/2022, with respect to rejection of 35 U.S.C § 103 of claims 2-4, 6-8, 11-16, and 17-19 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
Claims 1, 4-5, 15, and 20 are cancelled.
 
Allowable Subject Matter
Claims 2-3, 6-14, 16-19, and 21 are allowed.
Claims 2-3, 6-14, 16-19, and 21 are allowable over the obvious type double patenting rejection over the US Patent No. 8,976,727 since the terminal disclaimer has been submitted and accepted.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PHONG LA/
Primary Examiner, Art Unit 2469